DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:   
In Para. 0025, “gears 127, 128s” should read –gears 127, 128--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5, 6 and 10 is rejected for being dependent on Claim 0”. It is unclear the dependency on which claims 5-6 and 10 relies on. For examination purposes, claims 5-6 and 10 will be read as dependent on claim 1.
Claim 11-18 inherit the issue of indefiniteness from claim 10 by nature of their dependency. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of prior U.S. Patent No. 11160502. This is a statutory double patenting rejection.
Regarding claims 1-3, the limitations of the left and right junctions, first and second band, center section, first and second electrode, third electrode, and first and second band adjuster, are taught by Patent ‘502, claim 1. 
Regarding claim 4, the further limitations of the first and second band are taught by Patent ‘502, claim 2.
Regarding claim 5, the optical detector and controller limitations are taught by Patent ‘502, claim 3.
Regarding claims 6-9
 Regarding claims 10-13, the first and second support blocks, further limitations of the second electrode and the spring element are taught by Patent ‘502, claim 5.
Regarding claim 14, the limitations of the shoulder adjustment and further description of the spring element are taught by Patent ‘502, claim 6.
Regarding claims 15-18, further limitations of the electrode tip, third and fourth support block, and second electrode tip are taught by Patent ‘502, claim 7.
Regarding claim 19, the linear rack and further first band limitations are taught by Patent ‘502, claim 8.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11160502. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 recites a set of adjustable bands in broader language than Patent ‘502. The recitation of this language in the instant application merely broadens the claims of Patent ‘502.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoler (U.S. PGPub. No. 20050197556).
Regarding claim 20, Stoler teaches:
An adjustable electroencephalography headset comprising: a set of adjustable bands arranged between a left junction and a right junction; (Para. 0041, 0043; Fig. 1, cross straps 11, junctions show below)
a set of fixed electrodes arranged at a set of fixed positions along the set of adjustable bands; (Para. 0041, 0048; Fig. 1, electrode holder 16; by fixed electrode holder would carry an electrode in a fixed position)
a set of band adjusters configured to adjust a length of the set of adjustable bands about a head of a user while maintaining the set of fixed positions; (Para. 0043, 0048-0049)
a set of adjustable electrodes arranged at adjustable positions with the set of adjustable bands; and (Para. 0047; Fig. 1, electrode holder 16; by releasable attaching the electrode holders to the strap 11, the electrodes are adjusted to permit precise placement)
wherein the set of band adjusters and the set of adjustable electrodes are configured to cooperatively position the set of fixed electrodes and the set of adjustable electrodes in a 10-20 electroencephalography electrode configuration. (Para. 0041, 0048, 0060; the fixed electrode are along the centerline of the patients head)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794